                                                                         LSDC SD\Y                       l
672-18/WJP
                                                                         DOCl'\IE\T
FREEHILL, HOGAN & MAHAR LLP                                              ELECTRO\lCALL Y FILED
Attorneys for Defendant
Maersk Line AIS
                                                                         DOC#:
                                                                                 -------,---
                                                                         DATE FILED: 1/2: 1 I 2. c."
80 Pine Street, 25 th Floor
New York, New York 10005

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
·-·---·-····---------------·-------········---···------·--···X
NEKKANTI SEA FOODS LIMITED,

                                   Plaintiff,                     18•CV 9631 (LLS)

        -against•                                                 CONFIDENTIALITY ORDER

MAERSK LINE NS,

                                    Defendant.
.............................•........•.........·-•···········X


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre.trial phase of this action:

     1. Counsel for any party may designate any document or information, in whole or in part, as
        confidential if counsel detennines, in good faith, that such designation is necessary to
        protect the interests of the client in information that is proprietary, a trade secret or
        otherwise sensitive non•public information. Information and documents designated by a
        party as confidential will be stamped "CONFIDENTIAL."

    2. The Confidential Information disclosed will be held and used by the person receiving
       such information solely for use in connection with this action.

     3. In the event a party challenges another party's designation of confidentiality, counsel
        shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
        the challenging party may seek resolution by the Court. Nothing in this Protective Order
        constitutes an admission by any party that Confidential Information disclosed in this case
        is relevant or admissible. Each party reserves the right to object to the use or admissibility
        of the Confidential Information.



518865. I
    4. The parties should meet and confer if any production requires a designation of 11 For
       Attorneys' or Experts' Eyes Only. 11 All other documents designated as
       11
          CONFIDENTIAL 11 shall not be disclosed to any person, except:

           a. The requesting party and counsel, including in-house counsel;
           b. Any insurer of the requesting party, including in-house counsel;
           c. Employees of such counsel assigned to and necessary to assist in the litigation;
           d. Consultants or experts assisting in the prosecution or defense of the matter, to the
              extent deemed necessary by counsel; and
           e. The Court (including the mediator, or other person having access to any
              Confidential Infonnation by virtue of his or her position with the Court).

    5. Prior to disclosing or displaying the Confidential lnfonnation to any person, counsel
       must:
           a. Infonn the person of the confidential nature of the information or documents;
           b. Inform the person that this Court has enjoined the use of the information or
               documents by him/her for any purpose other than this litigation and has enjoined
               the disclosure of the information or documents to any other person; and
           c. Require each such person to sign an agreement to be bound by this Order in the
               form attached hereto.

    6. The disclosure of a document or information without designating it as "confidential" shall
       not constitute a waiver of the right to designate such document or information as
       Confidential Information. If so designated, the document or information shall thenceforth
       be treated as Confidential Information subject to all the terms of this Stipulation and
       Order.

    7. Any Personally Identifying Information ("PII'') (e.g., social security numbers, financial
       account numbers, passwords, and information that may be used for identity theft)
       exchanged in discovery shall be maintained by the receiving party in a manner that is
       secure and confidential and shared only with authorized individuals in a secure manner.
       The producing party may specify the minimal level of protection expected in the storage
       and transfer of its information. In the event the party who received PII experiences a data
       breach, it shall immediately notify the producing party of same and cooperate with the
       producing party to address and remedy the breach. Nothing herein shall preclude the
       producing party from asserting legal claims or constitute a waiver of legal rights and
       defenses in the event of litigation arising out of the receiving party's failure to
       appropriately protect PII from unauthorized disclosure.

    8. Pursuant to Federal Rule of Evidence 502, the production of privileged or work-product
       protected documents or communications, electronically stored information ("ESI") or
       information, whether inadvertent or otherwise, shall not constitute a waiver of the
       privilege or protection from discovery in this case or in any other federal or state
       proceeding. This Order shall be interpreted to provide the maximum protection allowed
       by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall
       serve to limit a party's right to conduct a review of documents, ESI or information
                                                2
518865.1
           (including metadata) for relevance, responsiveness and/or segregation of privileged
           and/or protected information before production.

   9. Notwithstanding the designation of information as "confidential" in discovery, there is no
      presumption that such infonnation shall be filed with the Court under seal. The parties
      shall follow the Court's procedures with respect to filing under seal.

   10. At the conclusion of this litigation, Confidential Information and any copies thereof shall
       be promptly (and in no event later than 30 days after entry of final judgment no longer
       subject to further appeal) returned to the producing party or certified as destroyed, except
       that the parties' counsel shall be permitted to retain their working files on the condition
       that those files will remain protected.


Dated: New York, New York
       January 17, 2020

HILL RIVKINS LLP



                es A. Saville, Jr., Esq
             ttor ysfor Plaintiff
           45 roadway, Suite 1500
           New York, NY 10006
           (212) 669-0600

FREEHILL HOGAN & MAHAR LLP




                                                      SO ORDERED:


                                                     (,.,.,, ', ". s/.J,,.,
                                                       Honorable Louis L. Stanton

                                                                        , /a&/1.o
                                                 3
518865.1
                                            Agreement

I have been infonned by counsel that certain documents or infonnation to be disclosed to me in
connection with the matter entitled have been designated as confidential. I have been informed
that any such documents or information labeled "CONFIDENTIAL" are confidential by Order of
the Court.

I hereby agree that I will not disclose any information contained in such documents to any other
person. I further agree not to use any such information for any purpose other than this litigation.

DATED:


Signed in the presence of:



(Attorney)




                                                  4
518865,1
